El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
 En este caso aparece una -esposa adquiriendo una propiedad inmueble sin que su esposo compareciera, y el registrador de la propiedad inscribió la escritura con ún defecto subsanable. Hemos resuelto en dos ocasiones que una mujer puede adquirir bienes en esta forma. Giménez v. El Registrador, 21 D.P.R. 329, 332, y Peraza v. El Registrador de Arecibo, 30 D.P.R. 537. El registrador llama nuestra atención al hecho de que esta corte resolvió lo contrario en el caso de Longpré v. El Registrador de San Juan, 24 D.P.R. 896. No obstante, nuestra decisión en ei caso posterior de Peraza, supra, no dejaba lugar a dudas. Cuando liay conflicto, aparente o real, entre dos decisiones de esta corte, debe prevalecer la más reciente. Toda la corte estaba consciente y enteramente convencida de que una esposa puede adquirir bienes en su propio nombre, *856aunque desde luego la presunción es que los bienes así ad-quiridos pertenecen a la sociedad de gananciales.

La nota recurrida debe ser revocada y 'hacerse la ins-cripción sin el defecto subsanable.